Title: James Madison to Thomas G. Addison, 11 May 1835
From: Madison, James
To: Addison, Thomas Grafton


                        
                            
                                Dear Sir.
                            
                            
                                
                                May 11th 1835. 
                            
                        
                        
                        I have recd. your letter of April 29th.
                        In my present condition crippled as it is by a chronic complaint with the addition of a new inroad on my
                            health, & the addition of both to the enfeebling effect of my very advanced age, I cannot undertake a compliance
                            with your request on the important & controverted subjects to which it relates. I can only therefore with this
                            apology tender my acknowledgements for the kind sentiments you have expressed & a sincere return of my best wishes
                            for your welfare.
                        
                    